DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment/Appeal
This Office Action is in response to applicant’s communication filed on March 17, 2022, in response to PTO Office Action mailed on December 17, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, no claims have been amended, cancelled, or added. As a result, claims 1-20 are now pending in this application.
In view of the Notice of Appeal filed on March 17, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on March 17, 2022, in response to PTO Office Action mailed on December 17, 2021, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Sim et al. (Publication Number US 2007/0109263 A1).

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 13, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cui et al. (Publication Number US 2009/0144479 A1) in view of Sim et al. (Publication Number US 2007/0109263 A1) and Stouder-Studenmund (Patent Number US 9,258,693 B2).
As per claim 1, Cui et al. discloses “a server comprising: a processing element (server with the KVM over IP module (FIG. 3) and ‘the system of the server’ that handle the step of processing a query instruction (step 103); FIG. 5).”
Cui et al. discloses “a management processor to communicate with the processing element and with [an input device] (server with the KVM over IP module (FIG. 3) and ‘the system of the server’ that handle the step of processing a query instruction (step 103); FIG. 5).” 
Cui et al. discloses “and a network port coupled to the management processor (server with the KVM over IP module (FIG. 3) and component that handle the step of transmitting the name or IP of the server to the KVM switch (step 104); FIG. 5).” 
Cui et al. discloses “and an input/output (I/O) translator to generate the [server button message] as a network message (where the query instruction is processed by the system of the server to acquire the name or IP of the server (step 103); FIG. 5), and then to broadcast the [server button message] via the network port to a local network that includes a keyboard/video/mouse (KVM) switch (step 104; FIG. 5), wherein generating the [server button message] as a network message comprises including the displayable image as payload in the [server button message] and including a broadcast address as a destination address in the [server button message] (at step 105 where the IP address is confirmed in the OSD menu; FIG. 5; Paragraph 0023).”
However, Cui et al. does not disclose a broadcast message directed toward a KVM switch system.
Sim et al. discloses the broadcast message directed toward a KVM switch system [broadcasters broadcast keyboard, video, mouse data packets to couple computers to console terminal by broadcasting video data packets from second extenders to first extenders (Abstract, lines 10-16; Paragraph 0007). Note that the extenders are part of the KVM system (Abstract, lines 1-7), with the broadcasting going in the direction toward the console terminals; Paragraphs 0007].
Cui et al. and Sim et al. are analogous art in that they in the field of KVM systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al. and Sim et al. in order to avoid a crash of an entire KVM architecture due to switch complexity [Paragraph 0004]. 
However, Cui et al. and Sim et al. do not disclose the use of a input device that generates a “server button message” as disclosed in the limitation “discloses “wherein the management processor comprises: a screen generator to generate a displayable image for a server button message in response to detecting that the input device has been manipulated, wherein the displayable image comprises a server identifier for the server.” 
Stouder-Studenmund discloses the use of a input device that generates a “server button message” as disclosed in the limitation “wherein the management processor comprises: a screen generator to generate a displayable image for a server button message in response to detecting that the input device has been manipulated, wherein the displayable image comprises a server identifier for the server (through the use of a Discover Me button 118, the server sends discovery information (Column 6, lines 10-29). Such discovery information can be displayed for user selection to establish communication; Column 5, lines 9-23).” 
Cui et al. and Stouder-Studenmund are analogous art in that they in the field of ascertaining device/system configurations.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al. and Stouder-Studenmund to make it easier to connect to devices especially in situations where a large list of devices exists [Column 1, lines 36-51].
As per claim 2, Stouder-Studenmund discloses “a server according to claim 1 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above), wherein: the server further comprises an exterior surface and a push button on the exterior surface, wherein the push button comprises the input device (button 118; FIG. 1).”  
Stouder-Studenmund discloses “and the screen generator is to generate the displayable image in response to detecting that the push button has been pushed (server device 104 creates the discovery info 106 for transmission over the communication interface 112; FIG. 1).” 
As per claim 3, Stouder-Studenmund discloses “a server according to claim 1 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above), wherein the server button message comprises a Transmission Control Protocol/Internet Protocol (TCP/IP) message (Column 6, lines 46-49).” 
As per claim 4, Stouder-Studenmund discloses “a server according to claim 1 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above), wherein: the server comprises data storage to store an address for a subnetwork that includes the server and the KVM switch (system memory 804, fixed storage 806, and removable storage 808 (FIG. 8; Column 11, lines 51-64). Note that Cui et al. discloses the KVM switch and the subnetwork (in the form of the Ethernet connecting the server to the KVM switch) in FIG. 3).” 
Cui et al. discloses “and the I/O translator is to specify the destination address for the server button message as a subnetwork broadcast address for the subnetwork that includes the server and the KVM switch (the KVM switch and the subnetwork (in the form of the Ethernet connecting the server to the KVM switch) in FIG. 3).” 
As per claim 5, Stouder-Studenmund discloses “a server according to claim 1 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above), wherein: the management processor comprises non-volatile storage (NVS) (fixed storage 806 (example is a hard drive) and removable storage 808 (example is flash); FIG. 8; Column 11, lines 51-64).” 
Stouder-Studenmund discloses “and the I/O translator comprises software that resides in the NVS (computer program code that is executed by a central processor 802; Column 11, lines 51-64).” 
As per claim 6, Stouder-Studenmund discloses “a server according to claim 1 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above), wherein: the management processor comprises non-volatile storage (NVS) (ixed storage 806 (example is a hard drive) and removable storage 808 (example is flash); FIG. 8; Column 11, lines 51-64).” 
Stouder-Studenmund discloses “and the screen generator comprises software that resides in the NVS (computer program code that is executed by a central processor 802; Column 11, lines 51-64).” 
As per claim 13, Cui et al. discloses “a method for identifying a target server via a keyboard/video/mouse (KVM) switch (server with the KVM over IP module (FIG. 3) and ‘the system of the server’ that handle the step of processing a query instruction (step 103); FIG. 5).” 
Cui et al. discloses “and in response to determining that the [push button] on the server has been pushed, generating a displayable image containing a server identifier for the server, including the displayable image in a network message (where the query instruction is processed by the system of the server to acquire the name or IP of the server (step 103); FIG. 5), and [broadcasting] the network message with the displayable image via a network port of the server to a local network that includes the server and a KVM switch (at step 105 where the IP address is confirmed in the OSD menu; FIG. 5; Paragraph 0023).” 
However, Cui et al. does not disclose a broadcast message directed toward a KVM switch system.
Sim et al. discloses the broadcast message directed toward a KVM switch system [broadcasters broadcast keyboard, video, mouse data packets to couple computers to console terminal by broadcasting video data packets from second extenders to first extenders (Abstract, lines 10-16; Paragraph 0007). Note that the extenders are part of the KVM system (Abstract, lines 1-7), with the broadcasting going in the direction toward the console terminals; Paragraphs 0007].
Cui et al. and Sim et al. are analogous art in that they in the field of KVM systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al. and Sim et al. in order to avoid a crash of an entire KVM architecture due to switch complexity [Paragraph 0004]. 
However, Cui et al. and Sim et al. do not disclose the use of a input device that generates a “server button message” as disclosed in the limitation “the method comprising: determining, at a management processor of a server, that a push button on an exterior surface of the server has been pushed.” 
Stouder-Studenmund discloses the use of a input device that generates a “server button message” as disclosed in the limitation “the method comprising: determining, at a management processor of a server, that a push button on an exterior surface of the server has been pushed (through the use of a Discover Me button 118, the server sends discovery information (Column 6, lines 10-29). Such discovery information can be displayed for user selection to establish communication; Column 5, lines 9-23).” 
Cui et al. and Stouder-Studenmund are analogous art in that they in the field of ascertaining device/system configurations.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al. and Stouder-Studenmund to make it easier to connect to devices especially in situations where a large list of devices exists [Column 1, lines 36-51].
As per claim 15, Stouder-Studenmund discloses “a method according to claim 13 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above), wherein: network message comprises a server button message (using the button 118; FIG. 1).” 
Stouder-Studenmund discloses “the operation of including the displayable image in the network message comprises including the displayable image as payload in the server button message (through the use of a Discover Me button 118, the server sends discovery information (Column 6, lines 10-29). Such discovery information can be displayed for user selection to establish communication; Column 5, lines 9-23).” 
Stouder-Studenmund discloses “and the method further comprises including a broadcast address as a destination address in the server button message (server device 104 creates the discovery info 106 for transmission over the communication interface 112; FIG. 1).”  
As per claim 16, Cui et al. discloses “a method according to claim 15 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above), wherein the broadcast address comprises a subnetwork broadcast address for a subnetwork that includes the server and the KVM switch (subnetwork in the form of the Ethernet connecting the server to the KVM switch) in FIG. 3).” 
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cui et al. (Publication Number US 2009/0144479 A1), Sim et al. (Publication Number US 2007/0109263 A1), and Stouder-Studenmund (Patent Number US 9,258,693 B2) in view of Maity et al. (Patent Number US 8,887,060 B2)
As per claim 7, Cui et al., Sim et al., Stouder-Studenmund discloses “a server according to claim 1 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above).” However, Cui et al., Sim et al., and Stouder-Studenmund do not disclose “wherein the management processor comprises a baseboard management controller (BMC).” 
Maity et al. discloses “wherein the management processor comprises a baseboard management controller (BMC) (Abstract, lines 1-4).” 
Cui et al. and Maity et al. are analogous art in that they in the field of KVM switches.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al., Sim et al., Stouder-Studenmund with elements of Maity et al. for system monitoring and recovery [Column 1, lines 45-59].
Claims 8 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cui et al. (Publication Number US 2009/0144479 A1) in view of Sim et al. (Publication Number US 2007/0109263 A1).
As per claim 8, Cui et al. discloses “a keyboard/video/mouse (KVM) switch, comprising: multiple network ports to receive network communications from multiple servers (server with the KVM over IP module, where the KVM switcher through the switch can connect to multiple servers (FIG. 3) and ‘the system of the server’ that handle the step of processing a query instruction (step 103); FIG. 5).” 
Cui et al. discloses “a video output port to send video data to a monitor (at step 105 where the IP address is confirmed in the OSD menu; FIG. 5; Paragraph 0023).” 
Though Cui et al. discloses “to cause the KVM switch to send a displayable image from the [broadcast] message to the video output port, wherein the displayable image includes a server identifier for the triggered server (at step 105 where the IP address is confirmed in the OSD menu; FIG. 5; Paragraph 0023),” Cui et al. does not disclose a broadcast message directed toward a KVM switch system as disclosed by the limitation “and a broadcast manager to determine that one of the network ports has received a broadcast message from a triggered server among the multiple servers and, in response to determining that one of the network ports has received the broadcast message.”
Sim et al. discloses the broadcast message directed toward a KVM switch system as disclosed in the limitation “and a broadcast manager to determine that one of the network ports has received a broadcast message from a triggered server among the multiple servers (broadcasters broadcast keyboard, video, mouse data packets to couple computers to console terminal by broadcasting video data packets from second extenders to first extenders (Abstract, lines 10-16; Paragraph 0007). Note that the extenders are part of the KVM system (Abstract, lines 1-7), with the broadcasting going in the direction toward the console terminals; Paragraphs 0007) and, in response to determining that one of the network ports has received the broadcast message (Paragraphs 0006-0007).”
Cui et al. and Sim et al. are analogous art in that they in the field of KVM systems.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al. and Sim et al. in order to avoid a crash of an entire KVM architecture due to switch complexity [Paragraph 0004]. 
As per claim 12, Sim et al. discloses “a KVM switch according to claim 8 (as disclosed by Cui et al. and Sim et al. above), further comprising: an I/O translator to send the displayable image from the broadcast message to the video output port, in response to the broadcast manager determining that one of the network ports has received the broadcast message (note that Sim et al. is directed to a broadcast message being sent in the direction of the KVM switch system; Paragraphs 0006-0007).” 
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cui et al. (Publication Number US 2009/0144479 A1) and Sim et al. (Publication Number US 2007/0109263 A1) in view of Rowen et al. (Publication Number US 2004/0015980 A1).
As per claim 11, Cui et al. and Sim et al. disclose “a KVM switch according to claim 8 (as disclosed by Cui et al. and Sim et al. above).” However, Cui et al. and Sim et al. do not disclose “wherein the broadcast manager is to cause the KVM switch to send the displayable image with the server identifier for the triggered server to the video output port even when the KVM switch is not switched to enable the triggered server to control the video output port when the KVM switch receives the broadcast message.”
Rowen et al. discloses wherein the broadcast manager is to cause the KVM switch to send the displayable image with the server identifier for the triggered server to the video output port even when the KVM switch is not switched to enable the triggered server to control the video output port when the KVM switch receives the broadcast message (where multiple computers transmit a video signal that is multiplexed (FIG. 2) while the video input for the KVM switch is separate from that from the interface circuit 150 that controls the servers (FIG. 1), indicating that an individual server does not have exclusive connection through the KVM switch).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al. and Sim et al. with elements of Rowen et al. to enable the monitoring of multiple computers without additional software on the client system [Paragraph 0005].
Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cui et al. (Publication Number US 2009/0144479 A1) and Sim et al. (Publication Number US 2007/0109263 A1) in view of Stouder-Studenmund (Patent Number US 9,258,693 B2).
As per claim 9, Cui et al. and Sim et al. disclose “a KVM switch according to claim 8 (as disclosed by Cui et al. and Sim et al. above).” However, Cui et al. and Sim et al. do not disclose the use of a input device that generates a “server button message” as disclosed in the limitations “wherein: the triggered server comprises a server with an input device that has been manipulated by a person to initiate generation of a server button message to identify the triggered server” and “and the broadcast message received by the KVM switch comprises the server button message.” 
Stouder-Studenmund discloses the use of a input device that generates a “server button message” as disclosed in the limitation “wherein: the triggered server comprises a server with an input device that has been manipulated by a person to initiate generation of a server button message to identify the triggered server (through the use of a Discover Me button 118, the server sends discovery information (Column 6, lines 10-29). Such discovery information can be displayed for user selection to establish communication; Column 5, lines 9-23).” 
Stouder-Studenmund discloses “and the broadcast message received by the KVM switch comprises the server button message (through the use of a Discover Me button 118, the server sends discovery information (Column 6, lines 10-29). Such discovery information can be displayed for user selection to establish communication; Column 5, lines 9-23).”
Cui et al. and Stouder-Studenmund are analogous art in that they in the field of ascertaining device/system configurations.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al. and Sim et al. with elements of Stouder-Studenmund to make it easier to connect to devices especially in situations where a large list of devices exists [Column 1, lines 36-51].
As per claim 10, Stouder-Studenmund discloses “a KVM switch according to claim 9 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above), wherein the server button message comprises a Transmission Control Protocol/Internet Protocol (TCP/IP) message (Column 6, lines 46-49).”
Claims 14 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cui et al. (Publication Number US 2009/0144479 A1), Sim et al. (Publication Number US 2007/0109263 A1), and Stouder-Studenmund (Patent Number US 9,258,693 B2) in view of Rowen et al. (Publication Number US 2004/0015980 A1).
As per claim 14, Cui et al., Sim et al., and Stouder-Studenmund disclose “a method according to claim 13 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above).”  However, Cui et al., Sim et al., and Stouder-Studenmund do not disclose “wherein the operation of broadcasting the network message with the displayable image to the local network that includes the KVM switch is performed when the KVM switch is not switched to enable the server to control a video output port of the KVM switch.” 
Rowen et al. discloses “wherein the operation of broadcasting the network message with the displayable image to the local network that includes the KVM switch is performed when the KVM switch is not switched to enable the server to control a video output port of the KVM switch (where multiple computers transmit a video signal that is multiplexed (FIG. 2) while the video input for the KVM switch is separate from that from the interface circuit 150 that controls the servers (FIG. 1), indicating that an individual server does not have exclusive connection through the KVM switch).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al., Sim et al., and Rowen et al. to enable the monitoring of multiple computers without additional software on the client system [Paragraph 0005].
As per claim 17, Cui et al., Sim et al., and Stouder-Studenmund discloses “a method according to claim 15 (as disclosed by Cui et al., Sim et al., and Stouder-Studenmund above).” 
Stouder-Studenmund discloses “in response to receiving the server button message at the KVM switch, sending the displayable image from the server button message to a monitor via the video output port of the KVM switch, wherein the displayable image includes the server identifier for the server (through the use of a Discover Me button 118, the server sends discovery information (Column 6, lines 10-29). Such discovery information can be displayed for user selection to establish communication; Column 5, lines 9-23).” 
However, Cui et al.. Sim et al., and Stouder-Studenmund do not disclose “further comprising: receiving the server button message at the KVM switch when the KVM switch is not switched to enable the server to control a video output port of the KVM switch.” 
Rowen et al. discloses “further comprising: receiving the server button message at the KVM switch when the KVM switch is not switched to enable the server to control a video output port of the KVM switch (where multiple computers transmit a video signal that is multiplexed (FIG. 2) while the video input for the KVM switch is separate from that from the interface circuit 150 that controls the servers (FIG. 1), indicating that an individual server does not have exclusive connection through the KVM switch).”  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Cui et al., Sim et al., and Rowen et al. to enable the monitoring of multiple computers without additional software on the client system [Paragraph 0005].
As per claim 18, Stouder-Studenmund discloses “a method according to claim 17 (as disclosed by Cui et al., Sim et al., Stouder-Studenmund, and Rowen et al. above), wherein: the displayable image further comprises a prompt for credentials; 
Stouder-Studenmund discloses “and the method further comprises: after sending the displayable image from the server button message to the monitor, receiving user credentials from an input device coupled to the KVM switch (authentication and other communication configuration can be performed as part of the subsequent establishment of communication between the server 104 and client 124; Column 6, lines 52-55).” 
Stouder-Studenmund discloses “in response to receiving the user credentials, sending the user credentials from the KVM switch to the server (authentication and other communication configuration can be performed as part of the subsequent establishment of communication between the server 104 and client 124; Column 6, lines 52-55).”  
Stouder-Studenmund discloses “in response to receiving the user credentials at the server, determine whether the user credentials are acceptable (authentication and other communication configuration can be performed as part of the subsequent establishment of communication between the server 104 and client 124; Column 6, lines 52-55).”  
Stouder-Studenmund discloses “and in response to determining that the user credentials are acceptable, allowing the server to be controlled from the KVM switch (authentication and other communication configuration can be performed as part of the subsequent establishment of communication between the server 104 and client 124; Column 6, lines 52-55).” 
As per claim 19, Rowen et al. discloses “a method according to claim 18 (as disclosed by Cui et al., Sim et al., Stouder-Studenmund, and Rowen et al. above), wherein the operation of allowing the server to be controlled from the KVM switch comprises: receiving input messages from the KVM switch at the management processor (receiving keyboard and cursor control signals (steps 220 and 230); FIG. 2).”
Rowen et al. discloses “generating input signals based on the input messages (receiving keyboard and cursor control signals to selected computers (steps 220 and 230); FIG. 2).”
Rowen et al. discloses “and sending the input signals to a processing element in the server (receiving keyboard and cursor control signals to selected computers (steps 220 and 230); FIG. 2).”  
As per claim 20, Rowen et al. discloses “a method according to claim 18 (as disclosed by Cui et al., Sim et al., Stouder-Studenmund, and Rowen et al. above), wherein the operation of allowing the server to be controlled from the KVM switch comprises: at the management processor, receiving video output data from the processing element (steps 250 and 260 as it pertains to receiving multiplexed video signals from the computers; FIG. 2).”
Rowen et al. discloses “generating an output message based on the video output data (steps 250 and 260 as it pertains to receiving multiplexed video signals from the computers; FIG. 2).” 
Rowen et al. discloses “and sending the output message to an address associated with an output port of the KVM switch (steps 250 and 260 as it pertains to receiving multiplexed video signals from the computers; FIG. 2).” 

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to KVM switches:
U.S. PATENT NUMBERS:
2011/0161533 A1 – [Paragraphs 0001, 0003, and 0007]

CONCLUDING REMARKS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        July 22, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181